DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 101 & 112
3.	Claims 1-20 are not deemed adversely impacted by 35 USC 101 or 112.  Thus, no 35 USC 101 or 112 rejections are deemed warranted.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Haffey et al., US 10,891,690 in view of Bandyopadhyay et al., US 11,004,006.
Haffey discloses, e.g. Figs. 1-7 and related text, first and second categories of financial transactions, e.g. 307, 309, 311, 313, 315, 317 et al., a computing device, e.g. col. 9, lines 24-40, for categorizing user financial transactions, e.g. col. 1, lines 43-61; claim 9, and percentages of data, e.g. 611.

Bandyopadhyay et al. discloses, e.g. Figs. 1-16 and related text, a multi-armed bandit formulation, e.g. col. 18, lines 4-17, having categorized user data changed profiles, e.g. col. 2, lines 57-61.  
To have provided the term a multi-armed bandit formulation having changed profiles for Haffey would have been obvious to one of ordinary skill in the art, in view of Bandyopadhyay et al.  The motivation for having done such would be to incorporate common knowledge categorized user data changed profiles in order to track various conditions presented therein  with (a) user device(s).  Further, to incorporate common knowledge and well-known multi-armed bandit formulation with the Haffey disclosure would have been obvious to one of ordinary skill in the art, as it merely adds common knowledge language to a financial transaction system/method.

6.	Further pertinent references of interest are noted on the attached PTO-892.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ANDREW JOSEPH RUDY/Primary Examiner
Art Unit 3687
571-272-6789